                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-00194-RBJ-NRN

CALVIN JOHNSON,

Plaintiff,

v.

SERGEANT AUCOIN, and
ERIN FERGUSON,

Defendants.


                   REPORT AND RECOMMENDATION ON
        DEFENDANT SERGEANT AUCOIN’S MOTION TO DISMISS (DKT. #21)

N. Reid Neureiter
United States Magistrate Judge

        This case is before the Court pursuant to an Order (Dkt. #22) issued by Judge R.

Brooke Jackson referring Defendant Sergeant Aucoin’s Motion to Dismiss. (Dkt. #21.)

The Court has carefully considered the motion and Plaintiff Calvin Johnson’s

Response.1 (Dkt. #24.) On December 12, 2018, the Court heard argument on the

subject motion. (Dkt. #37.) The Court has taken judicial notice of the Court’s file,

considered the applicable Federal Rules of Civil Procedure and case law, and makes

the following recommendation.




1
  Mr. Johnson’s Response also requests, among other things, that the Court reinstate
his “other claims in this lawsuit that were dismissed,” and “to combine the active claims
from” one of his other lawsuits “to this lawsuit and make them all one lawsuit.” (Dkt.
#24.) The Court declines to consider any of these additional, improper requests. See
D.C.COLO.LCivR 7.1(d) (“A motion shall not be included in a response or reply to the
original motion. A motion shall be filed as a separate document.”).
                                             1
                                      I. Background

       The following allegations are taken from the relevant, non-dismissed portions of

Mr. Johnson’s Amended Prisoner Complaint. (Dkt. #8.) Mr. Johnson, who is proceeding

pro se,2 is a prisoner in the custody of the Colorado Department of Corrections

(“CDOC”) at the Sterling Correctional Facility (“SCF”) in Sterling, Colorado. Mr. Johnson

asserts a single, individual capacity claim against Sergeant Aucoin, a correctional officer

at SCF. Mr. Johnson alleges that Sergeant Aucoin violated his Eighth Amendment

rights by subjecting him to excessive force “by introducing weaponized-gas into my cell

on 12-26-2017 when I was without a weapon and alone against multiple officers and

also for introducing weaponized-gas a second time while I was layed [sic] out on the

floor unconscious.” (Dkt. #8 at 8.)

       Sergeant Aucoin has filed a motion to dismiss (Dkt. #21) in which he makes the

following arguments: (1) Mr. Johnson’s claim is barred by Heck v. Humphrey, 512 U.S.

477 (1994); (2) Sergeant Aucoin is entitled to qualified immunity because Mr. Johnson’s

amended complaint fails to state an Eighth Amendment excessive force violation, and

because Mr. Johnson fails to allege a violation of clearly established law; (3) Mr.

Johnson is not entitled to damages under the Prison Litigation Reform Act (PLRA); and



2
  The Court must construe liberally the filings of pro se litigants. See Haines v. Kerner,
404 U.S. 519, 520-21 (1972); Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
However, the Court should not be the pro se litigant’s advocate, nor should the Court
“supply additional factual allegations to round out [the pro se litigant’s] complaint or
construct a legal theory on [his] behalf.” Whitney v. New Mexico, 113 F.3d 1170, 1173-
74 (10th Cir. 1997) (citing Hall, 935 F.2d at 1110). In addition, pro se litigants must
follow the same procedural rules that govern other litigants. Nielsen v. Price, 17 F.3d
1276, 1277 (10th Cir. 1994).
                                             2
(4) Mr. Johnson’s claim for injunctive relief fails. After setting forth the applicable legal

standard, I will address each of these arguments in turn.

                                         II. Standard

       Federal Rule of Civil Procedure 12(b)(6) permits the Court to dismiss claims for

“failure to state a claim upon which relief can be granted.” The purpose of a motion to

dismiss pursuant to Rule 12(b)(6) is to test “the sufficiency of the allegations within the

four corners of the complaint after taking those allegations as true.” Mobley v.

McCormick, 40 F.3d 337, 340 (10th Cir. 1994). “The court’s function on a Rule 12(b)(6)

motion is not to weigh potential evidence that the parties might present at trial, but to

assess whether the plaintiff’s complaint alone is legally sufficient to state a claim for

which relief may be granted.” Sutton v. Utah State Sch. for the Deaf & Blind, 173 F.3d

1226, 1236 (10th Cir. 1999) (citation omitted).

       “A court reviewing the sufficiency of a complaint presumes all of plaintiff’s factual

allegations are true and construes them in the light most favorable to the plaintiff.” Hall,

935 F.2d at 1109. To survive a motion to dismiss pursuant to Rule 12(b)(6), “a

complaint must contain enough allegations of fact to state a claim for relief that is

plausible on its face.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Shero v.

City of Grove, Okla., 510 F.3d 1196, 1200 (10th Cir. 2007) (“The complaint must plead

sufficient facts, taken as true, to provide ‘plausible grounds’ that discovery will reveal

evidence to support the plaintiff’s allegations.” (quoting Twombly, 550 U.S. at 570)).




                                               3
       Plausibility, in the context of a motion to dismiss, means the plaintiff pleaded

facts which allow “the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Asking for

plausible grounds,” however, “does not impose a probability requirement at the pleading

stage; it simply calls for enough fact to raise a reasonable expectation that discovery will

reveal evidence” to support the asserted claim. Twombly, 550 U.S. at 556. But as the

Twombly court clarified, “of course, a well-pleaded complaint may proceed even if it

strikes a savvy judge that actual proof of these facts is improbable, and that a recovery

is very remote and unlikely.” Id. (internal quotation and citation omitted).

       The Iqbal evaluation requires two prongs of analysis. First, the court identifies

“the allegations in the complaint that are not entitled to the assumption of truth,” that is,

those allegations which are legal conclusions, bare assertions, or merely conclusory.

556 U.S. at 679–81. As the Iqbal court stressed, “the tenet that a court must accept as

true all of the allegations contained in a complaint is inapplicable to legal conclusions.

Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id. at 678. Similarly, “[a] pleading that offers ‘labels and

conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’

Nor does the complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Id. (citation omitted). Thus, “[w]here a complaint pleads facts that are

‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between

possibility and plausibility of ‘entitlement to relief.’” Id. (citation omitted). Second, the

court considers the factual allegations “to determine if they plausibly suggest an


                                                4
entitlement to relief.” Id. at 681. If the allegations state a plausible claim for relief, such

claim survives the motion to dismiss. Id. at 679.

        In assessing a motion to dismiss under Rule 12(b)(6), the usual rule is that a

court should consider no evidence beyond the pleadings. See Alvarado v. KOB–TV,

L.L.C., 493 F.3d 1210, 1216 (10th Cir. 2007). “If, on a motion under Rule 12(b)(6) . . .,

matters outside the pleadings are presented to and not excluded by the court, the

motion must be treated as one for summary judgment under Rule 56.” Fed. R. Civ. P.

12(d). However, “the district court may consider documents referred to in the complaint

if the documents are central to the plaintiff’s claim and the parties do not dispute the

documents’ authenticity.” Alvarado, 493 F.3d at 1216 (quoting Jacobsen v. Deseret

Book Co., 287 F.3d 936, 941 (10th Cir. 2002)); see also GFF Corp. v. Associated

Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir. 1997) (“[i]f a document is

referenced in and central to a complaint, a court need not convert the motion but may

consider that document on a motion to dismiss.”). In addition, “facts subject to judicial

notice may be considered in a Rule 12(b)(6) motion without converting the motion to

dismiss into a motion for summary judgment.” Tal v. Hogan, 453 F.3d 1244, 1264 n. 24

(10th Cir. 2006).

       Here, because Mr. Johnson is proceeding pro se, the Court “review[s] his

pleadings and other papers liberally and hold[s] them to a less stringent standard than

those drafted by attorneys.” Trackwell v. United States, 472 F.3d 1242, 1243 (10th Cir.

2007) (citations omitted). But just like any litigant, a pro se plaintiff’s “conclusory

allegations without supporting factual averments are insufficient to state a claim upon


                                                5
which relief can be based.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). A

court also may not assume that a pro se plaintiff can prove facts that have not been

alleged, or that a defendant has violated laws in ways that a plaintiff has not alleged.

Associated Gen. Contractors of Cal., Inc. v. Cal. State Council of Carpenters, 459 U.S.

519, 526 (1983). See also Drake v. City of Fort Collins, 927 F.2d 1156, 1159 (10th Cir.

1991) (the court may not “construct arguments or theories for the plaintiff in the absence

of any discussion of those issues”). And a plaintiff’s pro se status does not entitle him to

application of different rules. See Montoya v. Chao, 296 F.3d 952, 957 (10th Cir. 2002).

                                        III. Analysis

       Sergeant Aucoin argues Mr. Johnson’s excessive force claim against him fails

because: it is barred by Heck; he is entitled to qualified immunity; and Mr. Johnson is

not entitled to damages under the PLRA. Sergeant Aucoin also argues that Mr. Johnson

is not entitled to any injunctive relief against him. I agree Mr. Johnson is not entitled to

any injunctive relief, and therefore RECOMMEND that this claim be dismissed.

However, at this stage of the proceedings, I disagree with Sergeant Aucoin’s three

arguments concerning dismissal of Mr. Johnson’s excessive force claim, and therefore I

RECOMMEND that Sergeant Aucoin’s motion to dismiss this claim be DENIED.

   A. Heck v. Humphrey Does not Apply

       According to Defendants, on December 26, 2017, Mr. Johnson:

          attempted to assault staff who were collecting dinner trays by
          throwing a cup full of feces and urine upon them. He then covered
          his cell window and refused to respond to staff. When Sergeant
          Aucoin and a cell extraction team arrived at the cell later on, and [Mr.
          Johnson] refused to respond to multiple directives, [Mr. Johnson]
          threw a container of feces and urine out of the tray slot on his cell

                                              6
           door, striking Sergeant Aucoin in the head, face and body. After still
           refusing to comply with staff directives, gas was deployed to get
           Plaintiff to comply.

(Dkt. #21 at 5; see also Dkt. #21-2.3)

         Based on this incident, criminal assault charges were lodged against Mr.

Johnson. (Dkt. #21 at 4.) Mr. Johnson also “was charge[d] with and convicted of

several Code of Penal Discipline violations,” including “Advocating or Creating a Facility

Disruption, Tampering with Locks or Security Devices, and Assaulting Staff with a

Hazardous Liquid.” (Id.; see also Dkt. #21-2.) According to Sergeant Aucoin, “[a]

judgment in favor of [Mr. Johnson] would necessarily imply the invalidity of th[e] pending

[criminal] case”4 as well as “his Code of Penal Discipline conviction.” (Id. at 4-5.) I do not

agree.

         Sergeant Aucoin’s argument is premised on the idea that Mr. Johnson’s

excessive force allegations are part and parcel to Mr. Johnson’s alleged misconduct

and corresponding punishment, i.e. throwing feces and urine at staff and Sergeant

Aucoin and being charged for doing so. Although it is true that a person cannot bring a

§ 1983 action for damages based on an allegedly invalid conviction or sentence unless

the conviction or sentence has been previously invalidated, Heck, 512 U.S. at 487, Mr.




3
 Dkt. #21-2 is the CDOC notice and disposition of charges against Mr. Johnson.
Defendants assert that Mr. Johnson appears to refer to these documents in his
complaint, and therefore the Court may rely on them without converting the motion to
dismiss in to a motion for summary judgment. (Dkt. #21 at 5 n.2.) The Court agrees.
4
  It is unknown whether the state court criminal case against Mr. Johnson has been
resolved, but this is not relevant for purposes of my analysis.
                                              7
Johnson is alleging that Sergeant Aucoin used excessive force against him after Mr.

Johnson threw feces and urine at him—conduct Mr. Johnson does not deny.

       Thus, Sergeant Aucoin’s alleged use of excessive force logically could be viewed

as an incident separate from Mr. Johnson’s alleged assault. In other words, Mr.

Johnson can be guilty of assaulting Sergeant Aucoin, while at the same time Sergeant

Aucoin may very well have used excessive force against Mr. Johnson by deploying gas

not just once, but twice into Mr. Johnson’s cell.

       As Heck made clear,

         when a state prisoner seeks damages in a § 1983 suit, the district
         court must consider whether a judgment in favor of the plaintiff would
         necessarily imply the invalidity of his conviction or sentence; if it
         would, the complaint must be dismissed unless the plaintiff can
         demonstrate that the conviction or sentence has already been
         invalidated. But if the district court determines that the plaintiff's
         action, even if successful, will not demonstrate the invalidity of any
         outstanding criminal judgment against the plaintiff, the action should
         be allowed to proceed, in the absence of some other bar to the suit.

512 U.S. at 487 (emphasis in original). Here, we face the latter scenario. Mr. Johnson is

not challenging the conduct for which he was convicted. He is challenging Sergeant

Aucoin’s actions following the alleged assault for which Mr. Johnson was convicted of

Penal Code violations. See, e.g., Adams v. Dyer, 223 F. App’x 757, 763 (10th Cir. 2007)

(where alleged excessive force occurred after incidents forming the basis of plaintiff’s

criminal convictions, Heck bar did not apply to preclude excessive force claim).

       Viewing Mr. Johnson’s allegations in the light most favorable to Mr. Johnson, the

Court cannot conclude as a matter of law that a judgment in favor of Mr. Johnson would

necessarily constitute a collateral attack on his Code of Penal Discipline conviction or


                                             8
the criminal charges brought against him. Heck does not bar Mr. Johnson’s excessive

force claim.

   B. It is Premature to Grant Sergeant Aucoin Qualified Immunity

       Sergeant Aucoin argues he is entitled to qualified immunity because Mr.

Johnson’s amended complaint fails to state a plausible excessive force claim against

him, and because Mr. Johnson fails to allege a violation of clearly established law. At

this stage of the proceedings, I disagree.

       “Qualified immunity protects officials ‘from liability for civil damages insofar as

their conduct does not violate clearly established statutory or constitutional rights of

which a reasonable person would have known.’” Thomas v. Kaven, 765 F.3d 1183,

1195 (10th Cir. 2014) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). Once

the defense is asserted, it is the plaintiff’s burden to show not only that the defendant’s

actions violated a constitutional or statutory right, but also that the right was clearly

established at the time of the conduct at issue. Id. Concerning the latter element, the

“relevant, dispositive inquiry . . . is whether it would be clear to a reasonable officer that

his [or her] conduct was unlawful in the situation confronted.” Id. (quoting Saucier v.

Katz, 533 U.S. 194, 202 (2001)).

       However, it is important to bear in mind that because this defense is being

evaluated in relation to a Rule 12(b)(6) motion (or based on futility using a Rule 12(b)(6)

standard), Sergeant Aucoin is subject “to a more challenging standard of review than

would apply on summary judgment.” Id. (quoting Peterson v. Jensen, 371 F.3d 1199,

1201 (10th Cir. 2004)). As a result, it is Sergeant Aucoin’s conduct “as alleged in the


                                               9
complaint that is scrutinized for ‘objective legal reasonableness.’” Id. (quoting Behrens

v. Pelletier, 516 U.S. 299, 309 (1996)). Thus, when “addressing the issue [of qualified

immunity] at the motion to dismiss and not the summary judgment stage, [a] [p]laintiff is

only required to allege a constitutional violation that is plausible on its face.” Torres v.

White, No. 08CV196JHPFHM, 2009 WL 37617, at *2 (N.D. Okla. Jan. 6, 2009).5

       1. Mr. Johnson has Plausibly Pled a Violation of a Well-Established Eighth
          Amendment Constitutional Right

       “The use of excessive force by jail officials violates a prisoner’s rights under the

Eighth Amendment’s Cruel and Unusual Punishments Clause when the prisoner is

subjected to an ‘unnecessary and wanton infliction of pain.’” Miller v. Glanz, 948 F.2d

1562, 1566 (10th Cir. 1991) (quoting Whitley v. Albers, 475 U.S. 312, 319 (1986)

(constitutional inquiry is directed at whether the prisoner was subjected to an

“unnecessary and wanton infliction of pain”). The court’s inquiry focuses on whether

force was applied in a good faith effort to maintain or restore discipline, or “whether the

force applied was excessive under the circumstances, or malicious and sadistic.” Merritt

v. Hawk, 153 F. Supp. 2d 1216, 1224 (D. Colo. 2001). Cf. Marshall v. Milyard, 415 F.



5
  It is not uncommon for courts to defer ruling on qualified immunity until the summary
judgment stage. See, e.g., Harvey v. Gonzalez, No. 14-cv-02174-RBJ-NYW, 2015 WL
13730685, at *7 (D. Colo. Nov. 24, 2015), report and recommendation adopted, No. 14-
cv-002174-RBJ-NYW, 2015 WL 9462057 (D. Colo. Dec. 28, 2015) (reasoning that
ruling “on Defendant’s assertion of qualified immunity . . . is an inquiry better suited for
summary judgment once a factual record is developed.”); Torres v. White, No.
08CV196JHPFHM, 2009 WL 37617, at *3 (N.D. Okla. Jan. 6, 2009) (same); cf. Maxey
by Maxey v. Fulton, 890 F.2d 279, 281 (10th Cir. 1989) (district court’s order denying
Rule 12(b)(6) motion to dismiss “did not conclusively and finally deny [defendant]'s
entitlement to qualified immunity, but merely deferred that issue pending development
of a sufficient factual record.”).
                                              10
App’x. 850, 852 (10th Cir. 2011) (observing that “[a]n action by a prison guard may be

malevolent yet not amount to cruel and unusual punishment”); Pena v. Greffet, 108 F.

Supp. 3d 1030, 1033 (D. N.M. 2015) (“The Eighth Amendment does not require officers

to use the minimum force necessary or even reasonably proportional force, but, rather,

it requires only that they refrain from ‘malicious and sadistic’ violence, and that they

direct their efforts to achieving a sincere penological end.”) (quoting Hudson v.

McMillian, 503 U.S. 1, 7 (1992)). The Court’s Eighth Amendment analysis must take into

consideration the highly-charged prison environment. See Sampley v. Ruettgers, 704

F.2d 491, 496 (10th Cir. 1983) (recognizing that in maintaining control of inmates, a

prison guard often is called upon to “make instantaneous, on-the-spot decisions

concerning the need to apply force without having to second-guess himself”).

       An excessive force claim involves a two-pronged analysis: “(1) an objective

prong that asks if the alleged wrongdoing was objectively harmful enough to establish a

constitutional violation, and (2) a subjective prong under which the plaintiff must show

that the officials act[ed] with a sufficiently culpable state of mind.” Smith v. Cochran, 339

F.3d 1205, 1212 (10th Cir. 2003) (internal quotation marks and citation omitted). The

objective prong “is contextual and responsive to contemporary standards of decency.”

Whitington v. Sokol, No. 06-cv-01245-PAB-CBS, 2009 WL 2588762, at *8 (D. Colo.

Aug. 18, 2009) (quoting Hudson, 503 U.S. at 6-7). Although not every malevolent touch

by a prison official rises to the level of a constitutional violation, Hudson, 503 U.S. at 9

(citation omitted), a plaintiff is not required to sustain either serious or significant injuries

to satisfy the objective component of an Eighth Amendment excessive force claim. See


                                               11
id. See also Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992) (holding that

significant physical injury is not required for an Eighth Amendment excessive force

claim because the constitutional inquiry is on whether the infliction of pain was

unnecessary and wanton). “Injury and force . . . are only imperfectly correlated, and it is

the latter that ultimately counts. An inmate who is gratuitously beaten by guards does

not lose his ability to pursue an excessive force claim merely because he has the good

fortune to escape without serious injury.” Wilkins v. Gaddy, 559 U.S. 34, 38 (2010).

Nevertheless, “[t]he extent of injury may also provide some indication of the amount of

force applied. Id. at 37 (internal citations omitted).

       The subjective prong of the excessive force analysis asks whether the defendant

had a sufficiently culpable mind. This element focuses “on whether force was applied in

a good faith effort to maintain or restore discipline, or maliciously and sadistically for the

very purpose of causing harm.” Webb v. Sterling Correctional Officer Delaney, No. 14-

cv-1461-RBJ-CBS, 2016 WL 931218, at *3 (D. Colo. Mar. 11, 2016) (citing Smith, 339

F.3d at 1212). “Whether pain is wantonly and unnecessarily inflicted depends, at least in

part, on whether force could have plausibly been thought to be necessary to maintain

order in the institution and to maintain the safety of the prison personnel or inmates.”

Whitington, 2009 WL 2588762, at *8 (quoting Hickey v. Reeder, 12 F.3d 754, 758 (8th

Cir. 1993)). See also Serna v. Colo. Dep’t of Correction, 455 F.3d 1146, 1152 (10th Cir.

2006) (noting that the court “can infer malicious, sadistic intent from . . . conduct itself

where ‘there can be no legitimate purpose’ for the officers’ conduct”). In deciding

whether the use of force was necessary or malicious, a court must consider “the need


                                              12
for application of force, the relationship between that need and the amount of force

used, the threat reasonably perceived by the responsible officials, and any efforts made

to temper the severity of a forceful response.” Stevenson v. Cordova, No. 14-cv-00649-

CBS, 2016 WL 5791243, at *17 (D. Colo. Oct. 4, 2016), aff’d, 733 F. App’x 939 (10th

Cir. 2018) (citation omitted).

       Mr. Johnson alleges that Sergeant Aucoin violated his Eighth Amendment rights

by filling his cell with a gas called “oleoresin capsicum,”6 causing him to be unable to

“see or breathe,” and to “start[] losing consciousness due to suffocation,” and ultimately

rendering him unconscious. (Dkt. #8 at 6.) He further alleges that after he was

unconscious, “prison staff [specifically, Sergeant Aucoin] . . . sprayed the gas into my

cell a second time.” (Id.) According to Mr. Johnson, the use of gas was excessive, there

were less severe alternative measures that prison staff could have taken to subdue him,

and that gassing him a second time when he was unconscious reflects the malicious

and sadistic nature of such use. (Id. at 7.) He asserts he felt “like it was a veiled attempt

to murder me.” (Id.)

       Sergeant Aucoin, on the other hand, argues Mr. Johnson has not adequately

pled that he “acted maliciously and sadistically for the very purpose of causing harm

rather that in a good-faith effort to maintain or restore discipline.” (Dkt. #21 at 7.) He

claims his “actions were nothing but a good faith effort to maintain and restore order”




6
  This gas is known as “O.C.” gas in the correctional community, and is the active
ingredient in pepper spray.
                                              13
after Mr. Johnson “assaulted staff and was repeatedly non-compliant with directives.”

(Id.)

        Under the facts as alleged by Mr. Johnson, I conclude he has, at this stage of the

litigation, plausibly pled that Sergeant Aucoin violated his Eighth Amendment

constitutional rights.7 If, as Mr. Johnson asserts, Sergeant Aucoin saw that Mr. Johnson

had passed out in his cell after the first application of gas, there clearly would have been

no need to apply a second round of gas, and doing so would be excessive. Based on

these alleged facts, which at this stage of the litigation I must assume are true, a jury

could infer malice. See, e.g., Giron v. Corr. Corp. of Am., 191 F.3d 1281, 1290 (10th Cir.

1999) (“Where no legitimate penological purpose can be inferred from a prison

employee’s alleged conduct . . . the conduct itself constitutes sufficient evidence that

force was used “maliciously and sadistically for the very purpose of causing harm.”);

Merritt v. Hawk, 153 F. Supp. 2d 1216, 1223 (D. Colo. 2001) (rejecting defendants’

argument that plaintiff “failed to allege defendants manifested a malicious or sadistic

state of mind during” alleged excessive force incidents, and that plaintiff’s allegations of

unnecessary force were “sufficient to allow a reasonable jury to infer defendants were

acting with malicious and sadistic intent.”)

        I also conclude this type of constitutional violation is well-established. “A right is

clearly established in this circuit ‘when a Supreme Court or Tenth Circuit decision is on

point, of if the clearly established weight of authority from other courts shows that the


7
 On summary judgment, however, Mr. Johnson can no longer rest on the allegations in
his amended complaint, and Sergeant Aucoin may present evidence to establish his
use of force was reasonable and necessary.
                                               14
right must be as the plaintiff maintains.’” Kaven, 765 F.3d at 1194 (citation omitted).

Tenth Circuit decisions recognize that the use of gas or other chemical agents may

constitute excessive force in violation of the Eighth Amendment. See, e.g., Fogarty v.

Gallegos, 523 F.3d 1147, 1161 (10th Cir. 2008) (citing “prior [Tenth Circuit] cases” in

which “we have assumed that the use of mace and pepper spray could constitute

excessive force,”8 and concluding police officers were not entitled to qualified immunity

at summary judgment stage); cf Soto v. Dickey, 744 F.2d 1260, 1270 (7th Cir. 1984)

(although “[t]he Supreme Court has never held, nor have we or any other court of

appeals . . . that the use of tear gas or a chemical agent is a per se violation of the

Eighth Amendment . . . [w]hat we, and other courts have held, is that the

appropriateness of the use must be determined by the facts and circumstances of the

case. We have held, and now restate that it is a violation of the Eighth Amendment for

prison officials to use mace or other chemical agents in quantities greater than

necessary or for the sole purpose of punishment or the infliction of pain.”). See

generally 60 Am. Jur. 2d Penal and Correctional Etc. § 137 (2d ed., Nov. 2018 update)

(“[I]t is a violation of the Eighth Amendment for prison officials to use such chemicals on



8
  See, e.g., DeSpain v. Uphoff, 264 F.3d 965, 978 (10th Cir. 2001) (“[P]epper spray . . .
implicates the excessive use of force” in the Eighth Amendment context.); Martinez v.
N.M. Dep’t of Pub. Safety, 47 F. App’x. 513, 516–17 (10th Cir. 2002) (unpublished)
(holding a reasonable officer would have known that using mace against an arrestee
who “posed no threat” and “was no risk of flight” amounted to excessive use of force).
See also Custard v. Balsick, No. 15-cv-2221-REB-CBS, 2017 WL 131799, at *12 (D.
Colo. Jan. 13, 2017) (under objective prong of excessive force claim by asthmatic
inmate exposed to gassing of neighboring cell, court “assum[ed] that the use of mace
and pepper spray could constitute excessive force,” and denied motion to dismiss).


                                             15
an inmate in quantities greater than necessary or for the sole purpose of inflicting

pain.”).

       Based on the above, I RECOMMEND that Sergeant’s motion to dismiss based

on qualified immunity be denied at this stage of the litigation, pending development of

the factual record.

   C. Mr. Johnson May be Entitled to Damages

       1. Compensatory Damages

       Sergeant Aucoin argues that the Prison Litigation Reform Act (“PLRA”) bars Mr.

Johnson’s claim for compensatory damages. The PLRA states, in pertinent part, that

“no Federal civil action may be brought by a prisoner confined in a jail, prison, or other

correctional facility, for mental or emotional injury suffered while in custody without a

prior showing of physical injury.” 42 U.S.C. § 1997e(e). The PLRA does not, however,

define “physical injury.” Id. “Appeals courts confronting the issue have held that

although a de minimis showing of physical injury does not satisfy the PLRA’s physical

injury requirement, an injury need not be significant to satisfy the statutory requirement.”

Clifton v. Eubank, 418 F. Supp. 2d 1243, 1245 (D. Colo. 2006).

       In his Amended Complaint, Mr. Johnson alleges that the gas introduced into his

cell “severely” burned his eyes, caused him not to be able to breath, rendered him

unconscious (Dkt. #8 at 6), and caused a “lingering skin irritation.” (Id. at 11). At this

stage of the proceedings, further factual development is necessary before deciding

whether these alleged physical injuries are merely de minimis and thus do not satisfy

the PLRA’s physical injury requirement. See, e.g., Watson v. Edelen, 76 F. Supp. 3d


                                              16
1332, 1378–80 (N.D. Fla. 2015) (inmate’s allegations that, “as a result of the application

of chemical agents . . . he suffered intense pain, vomiting, loss of consciousness, a

burning sensation for at least one week, and chemical[] burns to the skin . . . edge[d] his

physical injuries over the line of legally insignificant.”).

        The PLRA also does not bar recovery of nominal damages even where no

physical injury is alleged. See Searles v. Van Bebber, 251 F.3d 869, 878–79, 880–881

(10th Cir. 2001) (nominal and punitive damages available absent a showing of actual

injury). Because the Court finds that Mr. Johnson has stated a claim for relief under the

Eighth Amendment, he may be entitled to an award of nominal or punitive damages

arising out of this claim.9

       2. Punitive Damages

       Punitive damages “may be recovered for constitutional violations without a

showing of compensable injury.” Searles, 251 F.3d at 880. They are, however,

“available only for conduct which is ‘shown to be motivated by evil motive or intent, or

when it involves reckless or callous indifference to the federally protected rights of

others.’” Id. at 879 (quoting Smith v. Wade, 461 U.S. 30, 56 (1983)).



9
   Mr. Johnson’s request for “nominal damages” in the amount of $100,000 is plainly
frivolous: nominal damages “are a mere token, signifying that the plaintiff’s rights were
technically invaded even though he could not prove any loss or damage.” Griffith v.
State of Colo., Div. of Youth Servs., 17 F.3d 1323, 1327 (10th Cir. 1994). Mr. Johnson
may, however, be entitled to actual nominal damages, so “while the Court cannot
“supply additional factual allegations to round out a plaintiff’s complaint,” Whitney, 113
F.3d at 1173–74, if it “can reasonably read the pleadings to state a valid claim on which
the plaintiff could prevail, it should do so despite the plaintiff’s failure to cite proper legal
authority, his confusion of various legal theories, his poor syntax and sentence
construction, or his unfamiliarity with pleading requirements.” Hall, 935 F.2d at 1110.
                                                17
       Sergeant Aucoin argues Mr. Johnson is not entitled to these because his

amended “complaint does not contain sufficient allegations to demonstrate the requisite

knowledge or callous indifference.” (Dkt. #21 at 11.) I disagree. As discussed above,

based on Mr. Johnson’s allegations, a jury could infer that by applying a second round

of gas to Mr. Johnson’s cell when Mr. Johnson had already passed out, Sergeant

Aucoin acted with malice. And at this stage of the litigation, when no discovery has been

conducted, it would be premature for me to rule as a matter of law that Sergeant

Aucoin’s conduct was not motivated by some evil intent or a reckless indifference to Mr.

Johnson’s constitutional rights.

       As a result, I RECOMMEND that Sergeant Aucoin’s motion to dismiss Mr.

Johnson’s damages claims be DENIED.

   D. Mr. Johnson’s Injunctive Relief Claim Fails

       Injunctive relief may only be sought against a defendant in his or her official

capacity. Smith v. Plati, 56 F. Supp. 2d 1195, 1203 (D. Colo. 1999). See also Brown v.

Montoya, 662 F.3d 1152, 1161 n.5 (10th Cir. 2011) (“Section 1983 plaintiffs may sue

individual-capacity defendants only for money damages and official-capacity defendants

only for injunctive relief.”) (citing Hafer v. Melo, 502 U.S. 21, 30 (1991)). Mr. Johnson’s

sole surviving claim against Sergeant Aucoin has been brought in his individual

capacity. To the extent Mr. Johnson seeks any injunctive relief against Sergeant Aucoin,

such claim is improper and, therefore, I RECOMMEND that Sergeant Aucoin’s motion to

dismiss in this regard be GRANTED. To the extent Mr. Johnson seeks relief against

individuals or entities who are not parties to this lawsuit, the Court lacks personal


                                             18
jurisdiction to order any injunctive relief against them and, as a result, RECOMMENDS

that the motion to dismiss be GRANTED in this regard as well.

                               IV. RECOMMENDATION

      WHEREFORE, for the foregoing reasons, it is hereby RECOMMENDED that

Defendant Sergeant Aucoin’s Motion to Dismiss (Dkt. #21) be DENIED in part and

GRANTED in part: DENIED as to Mr. Johnson’s excessive force claim against Sergeant

Aucoin, and GRANTED as to any injunctive relief Mr. Johnson seeks against Sergeant

Aucoin or other non-parties.

      NOTICE: Pursuant to 28 U.S.C. § 636(b)(1)(c) and Fed. R. Civ. P. 72(b)(2),

the parties have fourteen (14) days after service of this recommendation to serve

and file specific written objections to the above recommendation with the District

Judge assigned to the case. A party may respond to another party’s objections

within fourteen (14) days after being served with a copy. The District Judge need

not consider frivolous, conclusive, or general objections. A party’s failure to file

and serve such written, specific objections waives de novo review of the

recommendation by the District Judge, Thomas v. Arn, 474 U.S. 140, 148-53

(1985), and also waives appellate review of both factual and legal questions.

Makin v. Colorado Dep’t of Corrections, 183 F.3d 1205, 1210 (10th Cir. 1999);

Talley v. Hesse, 91 F.3d 1411, 1412-13 (10th Cir. 1996).

                                        BY THE COURT


Date: February 20, 2018
      Denver, Colorado                  N. Reid Neureiter
                                        United States Magistrate Judge

                                          19
